Case 18-00235-mdc               Doc 267       Filed 12/02/20 Entered 12/02/20 16:38:56                      Desc Main
                                             Document      Page 1 of 6



                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     In re
                                                                 CHAPTER 7
     WORLEY & OBETZ, INC., et al.,
                                                                 Case No. 18-13774 (MDC)
                                Debtors.                         (Jointly Administered)

     CHRISTINE C. SHUBERT, Chapter 7                             Adv. No. 18-00235 (MDC)
     Trustee for the Estates of Worley & Obetz,
     Inc., et al.;
                           Plaintiff,

                              vs.

     ROBERT SETH OBETZ, et al.,

                             Defendants.


                  MOTION FOR ORDER SCHEDULING EXPEDITED
         HEARING AND SHORTENING TIME PERIOD FOR NOTICE OF HEARING
       ON THE CHAPTER 7 TRUSTEE’S MOTION FOR ENTRY OF CONSENT ORDER
            AMENDING ORDER APPOINTING RENT RECEIVER [A.D.I. 162]

             Plaintiff Christine C. Shubert (the “Trustee” or “Plaintiff”), the Chapter 7 Trustee for the

 jointly administered estates of Worley & Obetz, Inc., et al. (the “Debtors”), by and through her

 counsel, Fox Rothschild LLP, hereby files this motion (the “Motion to Expedite”)1 for entry of an

 Order scheduling an expedited hearing and shortening time for notice of hearing on the Trustee’s

 Motion for Entry of Consent Order Amending Order Appointing Rent Receiver (the “Motion”). In

 support of the Motion to Expedite, the Trustee respectfully states as follows:

             1.      On June 6, 2018 (the “Petition Date”), each of the Debtors filed a voluntary petition

     for relief under Chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the

     Eastern District of Pennsylvania.



 1
      Capitalized terms not otherwise defined herein shall have their meanings as defined in the respective Motion.


 116761477.v2
Case 18-00235-mdc       Doc 267     Filed 12/02/20 Entered 12/02/20 16:38:56           Desc Main
                                   Document      Page 2 of 6



         2.     On June 6, 2018, the Office of the United States Trustee appointed Christine C.

 Shubert as Chapter 7 Trustee of the Debtors’ estates, which appointment remains in effect.

         3.     By Order entered on June 19, 2018, this Court consolidated the Debtors’ cases, for

 procedural purposes only, and ordered the joint administration of the Debtors’ cases pursuant to

 Bankruptcy Rule 1015(b) and Local Rule 1015-1 under In re Worley & Obetz, Inc., et al., Case

 No. 18-13774 (REF) [D.I. 75].

         4.     Contemporaneously herewith, the Trustee is filing the Motion. See [A.D.N. 266].

         5.     As more fully set forth in the Motion, on October 15, 2018, the Trustee commenced

 an adversary action in the Bankruptcy Court, which case is captioned as Christine C. Shubert v.

 Robert Seth Obetz, et al., Case No. 18-00235 (the “Adversary Action”). Among other things, the

 Amended Complaint includes counts for the turnover of Properties that certain Defendants leased

 to non-debtor commercial tenants.

         6.     On August 28, 2019, this Court entered an Order Appointing Rent Receiver [A.D.I.

 162], as clarified by that certain Consent Order Clarifying Order Appointing Rent Receiver

 [A.D.I. 184] (together, the “Receiver Order”). Pursuant to the Receiver Order, this Court

 appointed Thomas J. Beane of Beane Associates, Inc. as the rent receiver (the “Receiver”) to,

 among other things, manage the rent collection and payment of expenses for the Properties. The

 Receiver Order also provides that the Receiver’s rights and duties shall terminate upon the

 resolution of the Adversary Proceeding by entry of a final non-appealable Order.

         7.     Over one year later, on October 28, 2020, the Trustee filed a Motion for an Order

 Approving Settlement Agreement By and Among the Chapter 7 Trustee and Defendants (the “9019

 Motion”) [A.D.I. 258], therein requesting approval of that certain Settlement Agreement attached




 116761477.v2
Case 18-00235-mdc         Doc 267     Filed 12/02/20 Entered 12/02/20 16:38:56          Desc Main
                                     Document      Page 3 of 6



 to the 9019 Motion as Exhibit “A” (the “Settlement Agreement”). The Settlement Agreement

 fully resolves the Adversary Proceeding.

         8.     Under the terms of the Settlement Agreement, Defendants are transferring record

 title of the Properties (the “Transfer”) to Plaintiff,

         9.     In accordance with the terms of the Receiver Order, Defendants and Plaintiff have

 requested that Fulton Bank, holder of the Mortgages on the Mortgaged Properties, consent to the

 Transfer.

         10.    Fulton Bank is willing to consent to the Transfer under the terms and conditions of

 the Consent Order attached to the Motion as Exhibit “A”. In sum, the Consent Order achieves

 two primary and mutually beneficial goals: (1) maintain the Receiver’s role until Plaintiff

 liquidates the Properties, which, under the terms of the Receiver Order, would otherwise terminate

 upon the Transfer; and (2) provide a minimum recovery for the Debtors’ estates through the

 proposed Carve-Out (as defined therein) in the event the equity in a particular Property does not

 ultimately exceed the applicable Mortgage.

         11.    On December 2, 2020, the Court held a hearing on the 9019 Motion where the Court

 orally approved the Settlement Agreement, which will become final and non-appealable on or

 about December 16, 2020 (the “Effective Date”).

         12.    The ordinary hearing date under subdivision (a) of Local Rule 5070-1 would occur

 after the Effective Date. Therefore, to ensure that the entry of a final, non-appealable order

 approving the Settlement Agreement does not trigger a termination event under the Receiver

 Order, the Trustee needs the Consent Order to be considered and entered on an expedited basis.

 Without expedited consideration, there is a significant risk of diminution of value and/or loss of




 116761477.v2
Case 18-00235-mdc        Doc 267     Filed 12/02/20 Entered 12/02/20 16:38:56             Desc Main
                                    Document      Page 4 of 6



 the Properties. The Trustee, therefore, needs the Court’s approval of the Consent Order before

 the Effective Date to ensure that the receivership—and the value of the Properties—is maintained.

         13.    Pursuant to Fed. R. Bankr. P. 2002(a)(2), the Trustee must provide at least twenty-

 one (21) days’ notice of the Motion to all creditors and interested parties. Fed R. Bankr. P.

 9006(c)(1) provides, in relevant part, that “when an act is required or allowed to be done at or

 within a specified time by these rules or by a notice given thereunder or by order of court, the

 court for cause shown may in its discretion with or without motion or notice order the period

 reduced.”

         14.    Fed. R. Bankr. P. 9006(c)(2) states that the Court may not reduce the time for taking

 action under certain other bankruptcy rules, none of which is applicable here. Moreover, Fed. R.

 Bankr. P. 2002(m) and Fed. R. Bankr. P. 9007 permit the Court to designate the form and manner

 in which notice shall be given, and the entities to be served. See Fed. R. Bankr. P. 2002(m)

 (Fed. R. Bankr. P. 2002(m) provides that, “[t]he Court may from time to time enter orders

 designating the matters in respect to which, the entity to whom, and the form and manner in

 which notices shall be sent except as otherwise provided by these rules.”); see also Fed. R.

 Bankr. P. 9007 (“[w]hen notice is to be given under these rules, the Court shall designate, if not

 otherwise specified herein . . . the form and manner in which the notice shall be given”).

         15.    By this Motion to Expedite, the Trustee requests that this Court enter an Order,

 pursuant to Fed. R. Bankr. P. 9006, shortening the time period and limiting notice for the

 Motion. The Trustee respectfully requests that the Court schedule an expedited hearing on the

 Motion at its earliest convenience and before December 16, 2020. The Trustee also requests

 that notice of the Motion be limited to: (i) the Office of the United States Trustee for the Eastern




 116761477.v2
Case 18-00235-mdc         Doc 267     Filed 12/02/20 Entered 12/02/20 16:38:56              Desc Main
                                     Document      Page 5 of 6



 District of Pennsylvania; (ii) counsel for the Debtors; (iii) counsel for Fulton Bank; (iv) counsel

 for the Receiver; and (v) all parties who have requested notice pursuant to Fed. R. Bankr. P. 2002.

         16.     As set forth above, the Motion seeks this Court’s entry of the Consent Order before

 the Effective Date in order to maximize the benefit to the estate. It is therefore critical that the

 Motion be heard on an expedited basis to reduce the risk of diminution of value and/or loss of the

 Properties.

         17.     Accordingly, the Trustee submits that cause exists for the Court to grant this Motion

 to Expedite and to schedule an expedited hearing on the Motion on shortened time for notice of

 such hearing.

         18.     The Trustee respectfully requests that the Court schedule an expedited hearing on

 the Motion at its earliest convenience and before December 16, 2020.

         19.     The Trustee has consulted with counsel for Fulton Bank and the Receiver, both

 of which agree that the Motion to Expedite is in the best interests of the respective parties and

 the Debtors’ estates.

         20.     Counsel to the Trustee has given notice prior to filing this Motion to Expedite to

 the following parties by telephone, facsimile, or email: (i) the Office of the United States Trustee

 for the Eastern District of Pennsylvania; (ii) counsel for the Debtors; (iii) counsel for Fulton Bank;

 (iv) counsel for the Receiver; and (v) all parties who have requested notice pursuant to Fed. R.

 Bankr. P. 2002.

         21.     In light of the urgent nature of the Motions and the need for a hearing as soon as

 possible, the Trustee will serve the Motion to Expedite, the proposed form of order granting the

 Motion to Expedite, the Motion, and the Consent Order, via overnight mail, Federal Express,

 email (including CM/ECF notice) or facsimile to: (i) the Office of the United States Trustee for




 116761477.v2
Case 18-00235-mdc        Doc 267    Filed 12/02/20 Entered 12/02/20 16:38:56              Desc Main
                                   Document      Page 6 of 6



 the Eastern District of Pennsylvania; (ii) counsel for the Debtors; (iii) counsel for Fulton Bank;

 (iv) counsel for the Receiver; and (v) all parties who have requested notice pursuant to Fed. R.

 Bankr. P. 2002.

         22.    If the Court grants the Motion to Expedite, a copy of the entered Order approving

 this Motion to Expedite, together with notice of the Motion, shall be served via overnight mail,

 Federal Express, email (including CM/ECF notice) or facsimile to: (i) the Office of the United

 States Trustee for the Eastern District of Pennsylvania; (ii) counsel for the Debtors; (iii) counsel

 for Fulton Bank; (iv) counsel for the Receiver; and (v) all parties who have requested notice

 pursuant to Fed. R. Bankr. P. 2002.

         WHEREFORE, the Trustee respectfully requests the entry of an Order, in the form

 submitted herewith, shortening the time period and limiting notice of the hearing on the Motion.

                                              Respectfully submitted

                                              FOX ROTHSCHILD LLP

                                              By: /s/ Jesse M. Harris
                                              Michael G. Menkowitz, Esquire
                                              Jesse M. Harris, Esquire
                                              2000 Market Street, Twentieth Floor
                                              Philadelphia, PA 19103-3291
                                              Phone (215) 299-2000/Fax (215) 299-2150
 Dated: December 2, 2020                      Counsel for Christine C. Shubert,
                                              Chapter 7 Trustee for the Debtors




 116761477.v2
